Proceeding under Workmen's Compensation Act to determine liability of defendant, as self-insurer, to plaintiff for injury by accident arising out of and in the course of his employment. *Page 850 
There was an award which was subsequently reduced, and from this subsequent ruling, the plaintiff appealed to the Superior Court, where the judgment of the Commission was affirmed. Plaintiff appeals.
The appeal was dismissed at the Spring Term, 202 N.C. 838, but reinstated on motion of plaintiff.
We find no error upon the merits of the appeal, hence the judgment will be upheld.
Affirmed.